Citation Nr: 0829628	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  05-25 358A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a chronic acquired 
lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to April 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied entitlement to service connection for 
a back injury also claimed as arthritis of the back.  

The veteran presented testimony at a personal hearing before 
a Decision Review Officer at the RO.  A copy of the hearing 
transcript was attached to the claims file.

The case was remanded by the Board in April 2008 for 
additional development and has been returned to the Board for 
appellate review.  Unfortunately, additional development is 
necessary and the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

As discussed in the Board's remand in April 2008, the veteran 
contends that his current back disorder is related to his 
active duty service.  Service medical records show that the 
veteran reported lower back pain in June, July, and November 
of 1970.  A June 1970 x-ray of the veteran's lumbosacral 
spine was normal.  At his separation examination in April 
1971, the clinical evaluation was normal for his spine.  The 
presence of a back disorder or abnormality was not noted.  In 
a report of medical history at the time of a September 1980 
examination for entrance into the Reserves, the veteran 
denied a history or current complaints of recurrent back 
pain.  His spine was clinically evaluated as normal.  

The veteran contends that he has experienced back pain and 
discomfort since his initial injury in service, and that he 
was unable to perform certain jobs after his separation from 
service.  He submitted statements from a former employer and 
two friends in support of these contentions stating that the 
veteran had back pain after his separation from service.  
There is also evidence that the veteran suffered a fall in 
February 1981, severely injuring his left ankle.  
Approximately ten months later, he complained of lower back 
pain.  A myelogram performed at that time revealed normal 
results.  In a January 2000 statement, the veteran stated 
that he developed severe low back pain after his February 
1981 accident.  The veteran's VA treatment records indicate 
that the veteran has a current diagnosis of degenerative disc 
disease (DDD).

The Board concluded that a VA examination for the purpose of 
a nexus opinion was necessary because (1) the record contains 
competent evidence related to a currently diagnosed back 
disorder; (2) the veteran's service medical records reveal 
that the veteran suffered from back pain on several 
occasions; and (3) the evidence indicates that the claimed 
disability may be associated with in-service injuries.  See 
McClendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing 
that the latter element is a low threshold).

The case was remanded for a VA examination with a medical 
opinion as to etiology of the veteran's currently diagnosed 
back disorder.  The examiner was to examine the veteran and 
provide an opinion "as to whether it is at least as likely 
as not (50 percent probability or more) that the veteran's 
current diagnosis involving the back, degenerative joint 
disease of the lumbar spine, is related to service or whether 
the veteran's current back disability is at least as likely 
as not related to the veteran's February 1981 accident."

The veteran was provided a VA Compensation and Pension 
examination of the spine in April 2008.  The examiner 
reviewed the veteran's claims file, the veteran's history, 
and examined the veteran.  The diagnosis was degenerative 
disc disease (DDD) of the lumbar spine.  The examiner opined 
that he could not resolve the issue of etiology without 
resort to mere speculation.  His rationale was that there 
were many potential causes for this veteran's DDD of the 
lumbar spine including the fall in 1981 and this opinion 
could not be given without pure speculation.  The Board finds 
that the examiner did not answer the question presented as he 
did not address whether "it is at least as likely as not (50 
percent probability or more)" that the veteran's current 
diagnosis involving the back is related to service or that it 
was "at least as likely as not related to the veteran's 
February 1981 accident."  As a medical opinion pertinent to 
a diagnosis of DDD of the lumbar spine was not provided, this 
case must be returned for further development.  Stegall v. 
West, 11 Vet. App. 268 (1998) (compliance with remand 
instructions is neither optional nor discretionary). 

The Board also notes that the veteran, through his 
representative, has requested that the case be remanded for 
an expert opinion as to the nature and etiology of the 
veteran's back condition.

Accordingly, the case is REMANDED for the following action:

1. Arrange for a VA orthopedic specialist 
to review the claims file to include 
service medical records and this Remand 
and provide an opinion as to the nature 
and etiology of the veteran's current back 
disorder.  The physician's report should 
indicate that the review was performed.  
The determination as to whether an 
additional examination is needed in order 
to provide a medical opinion is left to 
the physician's discretion.  The physician 
should provide an opinion as to whether it 
is at least as likely as not (50 percent 
or greater probability) that DDD of the 
lumbar spine and/or any other currently 
diagnosed lumbar spine disorder, was 
triggered by or resulted from an incident 
in service, or whether it is at least as 
likely as not (50 percent or greater 
probability) that DDD of the lumbar spine 
and/or any other currently diagnosed 
lumbar spine disorder was the result of 
the February 1981 accident.  A rationale 
should be provided for all opinions 
expressed.

2. Then, readjudicate the claim of service 
connection for a chronic acquired disorder 
of the lumbar spine diagnosed as DDD.  If 
the determination remains unfavorable to 
the veteran, the RO must issue a 
supplemental statement of the case and 
provide the veteran and his representative 
a reasonable period of time in which to 
respond before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

